Citation Nr: 0718654	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-39 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1964 to July 
1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 RO rating decision.  The veteran 
testified before the Board in September 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she has PTSD due to in-service 
personal assault.  During her September 2006 hearing before 
the Board, she testified that she sought psychiatric 
treatment at the Fayetteville, Arkansas, VA Medical Center 
between 2000 and 2004.  She testified that this treatment was 
for psychiatric symptoms.  These records might be helpful in 
assessing the nature of the veteran's PTSD and its etiology.

Accordingly, the Board REMANDS the case for the following 
action:

1.  Obtain any records of treatment for a 
psychiatric condition from the 
Fayetteville, Arkansas, VA Medical Center 
for the period between 2000 and 2004.

2.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the veteran, 
provide her and her representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The claims should be 
treated expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



